Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein the step of determining the adjustment value of the skew value of each of the plurality of circuit groups according to the plurality of value matrices comprises: in the plurality of value matrices, adding the total current values corresponding to the plurality of circuit groups respectively, and obtaining a plurality of total area sums" in the first line of the claim 12.  There is insufficient antecedent basis for this limitation in the claim. The limitations “wherein the step of determining the adjustment value of the skew value of each of the plurality of circuit groups according to the plurality of value matrices comprises: in the plurality of value matrices, adding the total current values corresponding to the plurality of circuit groups respectively, and obtaining a plurality of total area sums” is disclosed in the claim 9. For the purpose of the examination, the examiner treats claim 12 to depend on the claim 9 instead of the claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Zlatanovici et al. (United States Patent US 8205182), hereinafter Zlatanovici.

Regarding claim 1, Zlatanovici teaches a circuit signal skew adjusting method, comprising: 
providing a controller to perform: 
dividing, according to a netlist of a circuit, the circuit to generate a plurality of circuit partitions based on each of a plurality of clock signals; (Col. 3 Lines 60-63 “the registers of the circuit are partitioned based on their location, timing and connectivity information into clock partitions that may differ from partitions used in logic synthesis, placement and routing.” The registers of the circuit are partitioned, which is interpreted as dividing the circuit according to a netlist of a circuit. Furthermore, clock signals are distributed to all the registers in the circuits, which is partitioned and to minimized skew. Thus, a plurality of circuit partitions are generated based on each of a plurality of clock signals.)
grouping the plurality of circuit partitions respectively to obtain a plurality of circuit groups; (Col. 3 Lines 60-63 “the registers of the circuit are partitioned based on their location, timing and connectivity information into clock partitions that may differ from partitions used in logic synthesis, placement and routing.” The plurality of circuit partitions with registers in the circuit is interpreted as grouping the plurality of circuit partitions to obtain a plurality of circuit groups.)
identifying an adjacent state of a layout area of the plurality of circuit groups; and adjusting a skew value of each of the plurality of circuit groups according to the adjacent state. (Col. 4 Lines 59-67 “The clock distribution network 1300, including the global clock routing 1305, the local clock routing 1315 in each 60 partition, the deskew circuits and the phase detectors 116, is synthesized so that local or intra-partition clock skew of the local clock routing 1315 within the boundaries of each partition is less than a maximum local skew design parameter/selected by an integrated circuit design engineer and the clock 65 skew between neighboring partitions is less than a guard band design parameter g.” Col. 11 Lines 56-64 “The amount of accumulated skew may be determined from the partition graph 650. The accumulated clock skew path begins in partition 604, traverses edge 653, partition 601, edge 652, partition 602, edge 651, and finally partition 603 along the partition graph 650. To minimize clock skew 60 between the clocks at the respective source and destination registers of the data path, the partitioning may be re-evaluated with the source register and destination register being placed in closer partitions with fewer partition boundaries to cross.” In order to determine the skew, the partitioning of registers are considered based on the location, connectivity and timing information, which is interpreted as identifying an adjacent state of a layout area of the plurality of circuit groups. Based on the adjacent state, which is partitioning of the registers based on the location, connectivity and timing information, the accumulated skew is determined, which further determines placement of phase detectors to adjust skew.)

Regarding claim 2, Zlatanovici teaches wherein the circuit is divided according to a clock signal network of the netlist of the circuit to generate the plurality of circuit partitions. (Col. 10 Lines 22-29 “In order to synthesize the distributed clock de-skewing circuitry, the registers of the circuit (i.e., the clock sinks) may be partitioned based on their location, connectivity and timing information as is described further herein. A partition graph may be generated to represent the neighboring relationships between the partitions to determine placement of phase detectors.” The registers in the circuits are partitioned. Furthermore, “for each partition, a clock distribution network is synthesized using a clock tree synthesis tool.” (Col. 3 Lines 22-24) Col. 13 Lines 10-12 “A timing graph for the netlist of the integrated circuit may assist in determining timing slack and partitioning the clock sinks into the clock partitions.” Furthermore, a timing graph for the netlist of the integrated circuit assists in partitioning the clock sinks into the clock partitions, which is interpreted as according to a clock signal network of the netlist of the circuit to generate the plurality of circuit partitions.)

Regarding claim 3, Zlatanovici teaches wherein the step of dividing the circuit according to the netlist of the circuit to generate the plurality of circuit partitions comprises: tracking each of the clock signals to find a plurality of branch ports, (Col. 17 Lines 25-30 “the partitioning of clock sinks is in response to signal connectivity and signal timing along critical data paths. If there is sufficient slack along a critical data path greater than the guard band, a clock sink associated therewith may be partitioned into a neighboring partition.” Connection or data path for each partition including plurality of clock sinks or registers is considered or used for partitioning.) and establishing a plurality of branch nodes of the corresponding circuit partition according to the number of control registers or power consumption of the control registers of the plurality of branch ports. (Col 18 Lines 11-13 “At block 1502, a predetermined number of clock sinks are selected in the integrated circuit within a predetermined distance of each other for each respective partition.” Each partition with data path or partition for each clock network are determined based on a predetermined number of clock sinks selected in the circuit, which is interpreted as establishing a plurality of branch nodes of the corresponding circuit partition according to the number of control registers of the plurality of branch ports.)

Regarding claim 4, Zlatanovici teaches comparing to determine whether the number of the control registers or the power consumption of the control registers of a first branch port is greater than a predetermined threshold; (Col. 18 Lines 11-15 “At block 1502, a predetermined number of clock sinks are selected in the integrated circuit within a predetermined distance of each other for each respective partition. The predetermined number of clock sinks is less than or equal to the maximum clocks sink number design parameter C.” The predetermined number of clock sinks for each partition, which is interpreted as the number of the control registers, is selected to be less than the maximum clock sink number design parameter, which is interpreted as a predetermined threshold.) and 
when the number of the control registers or the power consumption of the control registers of the first branch port is greater than the predetermined threshold, establishing a first branch node corresponding to the first branch port. (As discussed above, when the predetermined number of clock sinks is less than the maximum clock sink number design, the partition is set up or established.)

Regarding claim 5, Zlatanovici teaches tracking at least one second branch port corresponding to the first branch port; (Col. 18 Lines 11-15 “At block 1502, a predetermined number of clock sinks are selected in the integrated circuit within a predetermined distance of each other for each respective partition. The predetermined number of clock sinks is less than or equal to the maximum clocks sink number design parameter C.” As discussed above, there are plurality of partitions, which are neighboring to each other. Thus, each partition or first branch port for one partition and the second branch port for another partition, which are neighboring, are corresponded to each other.) comparing to determine whether the number of control registers or power consumption of control registers of the at least one second branch port is greater than the predetermined threshold, (For each partition, the predetermined number of clock sinks are less than the maximum clocks sink number design parameter.)
when the number of the control registers or the power consumption of the control registers of the at least one second branch port is greater than the predetermined threshold, establishing at least one second branch node corresponding to the at least one second branch port. (For each partition, the number of clock sinks are limited to be less than the maximum number of clock sinks. Thus, the second partition or the second branch port is set up or established.)

Regarding claim 8, Zlatanovici teaches establishing a plurality of physical layout areas of a plurality of corresponding registers in the plurality of circuit groups in the circuit; (Fig. 1A-1C, Fig. 6A, Fig. 12) and 
executing a clustering analysis algorithm to generate multiple clusters based on the plurality of physical layout areas; (Col. 3 Lines 60-63 “the registers of the circuit are partitioned based on their location, timing and connectivity information into clock partitions that may differ from partitions used in logic synthesis, placement and routing.” An algorithm is a process of solving problems. Partitioning of the registers based on their location, timing and connectivity information, which is interpreted as generate multiple clusters based on the plurality of physical layout areas, is to solve or compute process of partition to group registers based on data, which is interpreted as a clustering analysis algorithm.) and 
establishing the adjacent state according to a distribution range of each of the multiple clusters. (Col. 10 Lines 22-29 “Neighboring Partitions for Phase Detector Placement In order to synthesize the distributed clock de-skewing circuitry, the registers of the circuit (i.e., the clock sinks) may be partitioned based on their location, connectivity and timing information as is described further herein. A partition graph may be generated to represent the neighboring relationships between the partitions to determine placement of phase detectors.” Based on the partition, the neighbors of the partitions are determined based on the boundary of partitions. Furthermore, neighboring relationships between the partitions, which is interpreted as the adjacent state according to a distribution range of each of the multiple clusters, is determined.)

Regarding claim 14, Zlatanovici teaches adding at least one delay element to each of the plurality of circuit groups to adjust the skew value. (Col. 6 Lines 11-13 “a de-skew control circuit 114 includes a variable delay buffer with an adjustable delay and control logic to adjust the delay.”)

Regarding claim 15, the claim 15 is the apparatus claim of the method claim 1. The claim 15 does not further teach or define the limitation over the limitations recited in the rejected claim 1 above. Therefore, Zlatanovici teaches all the limitations of the claim 15.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zlatanovici in view of Shih et al. (United States Patent Application Publication US 2012/0110538), hereinafter Shih.

Regarding claim 6, Zlatanovici teaches establishing a corresponding partition tree for each of the circuit partitions, (A partition tree for each of the circuit partitions is interpreted as a clock distribution network for each partition. As shown in Fig. 1C, 6A, 12, and 13, the clock sinks or registers for each partitions are established or set up for the clock distribution.) wherein the partition tree has a plurality of branch nodes. (Furthermore, as shown in Fig. 12 and 13, each partition has plurality of clock sinks connected with various levels to distribute clock signals.)
However, Zlatanovici does not teach a plurality of branch nodes at bottom among the plurality of branch nodes respectively record a plurality of values, each of the values represents the number of control registers or power consumption of the control registers corresponding to each of the branch nodes; and grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality of circuit groups according to a partition algorithm.
Shih teaches a plurality of branch nodes at bottom among the plurality of branch nodes respectively record a plurality of values, ([0029] “The clock-tree structure 10 has a branch-number plan (BNP) that is designed in non-increasing order represented by BNP=B(216)=<b1, b2, b3, b4, b5, b6> = <3, 3, 3, 2, 2, 2>, where b1 represents a branch number in a first level 11 of the clock-tree structure 10, b2 a branch number of each node in a second level 12 of the clock-tree structure 10, b3 a branch number of each node in a third level 13 of the clock-tree structure 10, b4 a branch number of each node in a fourth level 14 of the clock-tree structure 10, b5 a branch number of each node in a fifth level 15 of the clock-tree structure 10, and b6 a branch number of each node in a sixth level 16 of the clock-tree structure 10.” [0053] “In addition, in step S703 the method 700 further comprises the following steps. The total sink set are divided (N-2) times sequentially into a plurality of clusters according to the factors corresponding to the first level to the (N-l)th level, such that a number of clusters of the each level tis equal to a branch number of the each level, and all clusters of the each level have equal sinks.” Branch number for each level represent the number of node or clusters at the level in the clock-tree structure. Furthermore, the last number of the branch number plan represents the bottom among the plurality of branch nodes. At the bottom of the clock tree, clusters at the same level have equal sinks based on the branch number, which is used to generate the clock tree from the bottommost level.)
each of the values represents the number of control registers or power consumption of the control registers corresponding to each of the branch nodes; ([0029] “The clock-tree structure 10 has a branch-number plan (BNP) that is designed in non-increasing order represented by BNP=B(216)=<b1, b2, b3, b4, b5, b6> = <3, 3, 3, 2, 2, 2>, where b1 represents a branch number in a first level 11 of the clock-tree structure 10, b2 a branch number of each node in a second level 12 of the clock-tree structure 10, b3 a branch number of each node in a third level 13 of the clock-tree structure 10, b4 a branch number of each node in a fourth level 14 of the clock-tree structure 10, b5 a branch number of each node in a fifth level 15 of the clock-tree structure 10, and b6 a branch number of each node in a sixth level 16 of the clock-tree structure 10.” [0053] “a number of node region of the (N-2)th level is equal to a node number of the (N-2)th level; and the above steps are iterated with respect to all node regions corresponding to the each level from the bottommost level, to obtain node regions corresponding to the each level sequentially, and a position of each node of the each level and a branch length corresponding to each node are embedded according to the node regions.” [0040] “As shown in FIG. 4A, each of b1 clusters (i.e., three clusters), which is generated by dividing in a second level, has b2 sinks (i.e., two sinks).” As discussed above, the branch number at the bottom corresponds or represents the number of sinks on each node or cluster at the bottom.) and 
grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality of circuit groups according to a partition algorithm. ([0028] “A clock tree is established to have a symmetrical structure, in which nodes in the same level have approximately the same number of branches, routing lengths and inserted buffers.” Based on the branch number, the clock tree is grouped into plurality of nodes that include plurality of clock sinks. As discussed above, a partition algorithm is interpreted as a process to perform partition of the clock distribution system, such as a clock tree. Shih teaches a process to generate a clock tree based on the sum of the nodes at each level and the clock sinks, which are distributed equally among clusters or nodes at the bottom level.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlatanovici by incorporating the teaching of Shih to establishing each of the values that represents the number of control registers or power consumption of the control registers corresponding to each of the branch nodes and grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality circuit groups. They are all directed toward clock distribution network to minimize the clock skew. As recognized by Shih, in general, a model having a high accuracy to estimate clock skew may obtain less clock skew, in the cost of longer synthesizing time, which are not qualified to address the high accuracy required in high-speed ships and affects the convergence time of a whole chip design flow. ([0005]) On the contrary, a compact timing model may speed up synthesizing, but cause the synthesized clock to suffer severe clock skew. ([0006]) Thus, by grouping the registers or clock sinks of the circuit according to a predetermined fan-out constraint that is maximum fan-out number of each node of the clock-tree structure for the bottommost approach, the symmetric contribution of sinks at the bottom level, which is indicated as the number of clusters at each level and sinks at the bottom level, groups the equal number of sinks with equal length to minimize the skew and improve tolerance of a clock-tree structure with respect to process variation without sacrificing errors caused by using timing models. ([0008]-[00011]) Therefore, it would be advantageous to incorporate the teaching of Shih to establishing each of the values that represents the number of control registers or power consumption of the control registers corresponding to each of the branch nodes and grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality circuit groups to minimize the skew and improve tolerance of a clock-tree structure with respect to process variation without sacrificing errors caused by using timing models.

Regarding claim 7, Zlatanovici in view of Shih teaches all the limitations of the adjusting method according to claim 6, as discussed above.
Shih further teaches wherein the uniformity of the sum of the multiple group values can be obtained according to a standard deviation of the sum of the multiple group values. (A standard deviation is a measure of how dispersed the data in a relation to the mean. As discussed above, the number of sinks are distributed equally at the bottom level, which is interpreted as a standard deviation of 0.)

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 9 discloses the limitation “based on the adjacent state, establishing a plurality of value matrices corresponding to a plurality of reference skew values according to the plurality of maximum possible skew values and the plurality of current-time tables.” A plurality of value matrices are established corresponding to a plurality of references skew values according to the calculated maximum possible skew values and the plurality of current-time tables based on delay information of the plurality of clock signals and power information. Zlatanovici teaches adjusting the skew based on the adjacent states or the neighboring partition divided with clock sinks less than maximum local clock skew design parameter. However, Zlatanovici does not teach the plurality of current-time tables based on delay information of the plurality of clock signals and power information. Shih teaches synthesizing a clock-tree structure to distribute equal number of sinks at the bottom levels, which is set by the branch-number plan. However, Shih does not teach the plurality of current-time tables based on delay information of the plurality of clock signals and power information. Sood et al. (United States Patent US 9135375) teaches methods for construction and optimization of a clock tree plan for reduced power consumption by placing buffers and clock gates in the clock tree to optimize power and balance timing. However, Sood does not teach establishing a plurality of value matrices, based on the adjacent state, corresponding to a plurality of reference skew values according to the plurality of maximum possible skew values and the plurality of current-time tables.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalafala et al. (United States Patent Application Publication US 2010/0180242) teaches method and system for efficient validation of clock skews during hierarchical static timing analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187